Reasons for allowance




Claims 1-15 are allowed.   



The following is an examiner’s statement of reasons for allowance:


The closest prior art Choudlhury et al(US 2012/0084618A1) explains a joint SRI and ACK/NACK encoding module may be used when an SRI  and ACK/NACK bits  are to be transmitted simultaneously. The UE may include a selector. The selector  may be used to switch between physical channel A (with PUCCH Format 1)  and physical channel B (with PUCCH Format 3). if there is no SR (e.g., SRI=0), the sequence or representation may be identical to the encoding of up to 10 bits of ACK/NACK information (similar to that described above). However, if there is a positive SR (e.g., SRI=1), the circular repetition bits (e.g., repeated parity bits) are inverted or flipped. That is, `0` bits are changed to `1` bits and `1` bits are changed to `0` bits for q.sub.i, where i=33, ….48. The decoder can first use the first 16 bits and the last 16 bits (or M bits, where M.ltoreq.16, for example) from the demodulated data and determine whether it is a positive or negative SR. Then, depending on the decoded SR, the decoder may decode the 48 bit encoded data. For example, the last 16 (or M) bits may be inverted (on the decoding side) for decoding if a positive SR is determined. However, if a negative SR is determined, the decoder may decode the 48 bits of encoded data without modification. NPL-3GPPTS 36.211 VI 0.7.0 (2013-02) explains Descramble the demodulated sequence. The scrambling sequence c(i) and the positions of placeholders in the decoded sequence are known    Anderson et al.(US 8929319)  explains there are other PUCCH formats in the existing LTE specification, not used for DSR. PUCCH format 2 is used to carry Channel Quality Indicators (CQI), Precoding Matrix Indicators (PMI) and Rank Indicators (RI) for channel feedback purposes. PUCCH format 3 is also available for providing HARQ feedback (ACK/NACK) for PDSCH transmissions. Both of these formats can carry more data than PUCCH format 1. If HARQ is not applied, the PHICH need not be used for CSR-related purposes. As described above for the case of CSR without user data, the eNB is able to acknowledge any successful receipt of a CSR PUSCH transmission by sending an uplink grant to the UE via PDCCH addressed to the successful UEs C-RNTI. On the absence of such an UL grant, the UE may retransmit the data to the eNB during another CSR resource occasion, but the eNB would typically not attempt to combine the retransmission with the previous transmission prior to decoding . 
However regarding claim 1, none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  generating a descrambled bit stream having 48 soft bits from information received in an LTE PUCCH Format 3 uplink transmission; generating Top-M ACK candidates from the descrambled bit stream, and wherein M is an integer; regenerating Top-M candidate symbols from the Top-M ACK candidates;, Further regarding claim 6,  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: a descrambler that generates 48 descrambled soft bits from information in a received LTE PUCCH Format 3 uplink transmission; a Top-M Reed Muller (RM) decoder that generates Top-M ACK candidates from the descrambled bit stream, and wherein M is an integer; a symbol regenerator that regenerates  claim 11,  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: means for generating a descrambled bit stream having 48 descrambled soft bits from information received in an LTE PUCCH Format 3 uplink transmission; means for generating ACK candidates from the descrambled bits stream; means for regenerating candidate symbols from the ACK candidates;











Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478